UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-6107


HENRY EARL MILLER,

                Petitioner - Appellant,

          v.

UNITED STATES OF AMERICA;        WARDEN,    FEDERAL    CORRECTIONAL
INSTITUTION EDGEFIELD,

                Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. Henry F. Floyd, District Judge.
(6:09-cv-01150-HFF)


Submitted:   March 16, 2010                 Decided:    March 17, 2010


Before NIEMEYER, MOTZ, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Henry Earl Miller, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Henry   Earl   Miller,   a   federal    prisoner,   appeals    the

district court’s order denying various motions that Miller filed

following the denial of relief on his 28 U.S.C. § 2241 (2006)

petition.     We have reviewed the record and find no reversible

error.   Accordingly, we affirm for the reasons stated by the

district court.      Miller v. United States, No. 6:09-cv-01150-HFF

(D.S.C. filed Dec. 29, 2009; entered Dec. 30, 2009).               We deny as

unnecessary Miller’s motion for a certificate of appealability

and dispense    with   oral   argument    because    the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                     AFFIRMED




                                     2